UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 March 31, 2010 Commission File Number: 000-50492 LIVEREEL MEDIA CORPORATION (Translation of registrant's name into English) 3400 One First Canadian Place C/O Bennett Jones PO Box 130 Toronto, Ontario, M5X 1A4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [X] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Exhibits Financial Statements for Quarter Ended September 30, 2009 Management’s Discussion and Analysis Form 52-109F1 - Certification of Quarterly Filing - CEO Form 52-109F1 - Certification of Quarterly Filing - CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIVEREEL MEDIA CORPORATION Date:May 12, 2010 By: /s/ Gregg Goldstein Gregg Goldstein Chief Executive Officer - 2 - Exhibit Index Financial Statements for Quarter EndedDecember 31, 2009 Management’s Discussion and Analysis Form 52-109F1 - Certification of Quarterly Filing - CEO Form 52-109F1 - Certification of Quarterly Filing - CFO - 3 -
